Citation Nr: 1012558	
Decision Date: 04/02/10    Archive Date: 04/14/10

DOCKET NO.  05-11 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel




INTRODUCTION

The Veteran served on active duty from March 1969 to March 
1971.  He died in December 2003.  The appellant has been 
recognized as his surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Newark, New Jersey, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  During the pendency of the 
appeal, the appellant moved and jurisdiction of the claim is 
now with the Atlanta RO.

In October 2007, the appellant testified via video 
conference before the undersigned Veterans Law Judge.  In 
November 2007, the Board remanded the claim for additional 
development.  The actions ordered by the Board have been 
accomplished to the extent possible and the claim is ready 
for adjudication.  See Stegall v. West, 11 Vet. App. 268, 
271 (1998).  


FINDINGS OF FACT

1.  The Veteran died in December 2003 at the age of 54.  The 
immediate cause of death was listed as coronary artery 
disease.  Other significant conditions contributing to death 
were congestive heart failure, diabetes, nephritis, and 
hypertension.  

2.  At the time of death, the Veteran had been awarded 
service connection for proteinuria, with a 10 percent rating 
effective from March 1971.  

3.  Neither coronary artery disease, congestive heart 
failure, diabetes, nephritis, nor hypertension had their 
onset during active service, manifested within one year of 
separation from active service, or are shown to be otherwise 
related to the Veteran's active service or his service-
connected disorder.  

4.  The competent evidence does not show a nexus between the 
cause of the Veteran's death and his active service and/or a 
service-connected disability.  


CONCLUSIONS OF LAW

1.  A service-connected disability (proteinuria) did not 
cause, or contribute substantially or materially to the 
cause of the Veteran's death.  38 U.S.C.A. §§ 1310, 5103(a), 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.312 (2009).

2.  The causes of the Veteran's death (coronary artery 
disease, congestive heart failure, diabetes mellitus, 
nephritis, and hypertension) were not incurred in or 
aggravated by active service, cannot be presumed to have 
been incurred therein, and are not related to a service-
connected disability.  38 U.S.C.A. §§ 1110, 1131, 1310, 
5103A, 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.307, 3.309, 3.310, 3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

To establish service connection for the cause of a veteran's 
death, the evidence must show that the disease which caused 
death was incurred in or aggravated by service or that a 
service-connected disability caused or contributed 
substantially or materially to cause death.  

For a service-connected disability to be the cause of death, 
it must singly or with some other condition be the immediate 
or underlying cause, or be etiologically related.  For it to 
constitute a contributory cause, it is not sufficient to 
show that it casually shared in producing death, but rather, 
it must be shown that there was a causal connection.  
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2009).  
That is to say, it must be shown that a service-connected 
disability contributed substantially, materially, or 
combined with another disorder to cause death, or that it 
aided or lent assistance to the production of death.  
38 C.F.R. § 3.312(c) (2009); see Harvey v. Brown, 6 Vet. 
App. 390, 393 (1994).  

Therefore, service connection for the cause of a veteran's 
death may be demonstrated by showing that the death was 
caused by a disability for which service connection had been 
established at the time of death or for which service 
connection should have been established.  As with any claim, 
when there is an approximate balance of positive and 
negative evidence regarding any matter material to the 
claim, the claimant shall be given the benefit of the doubt.  
38 U.S.C.A. § 5107 (West 2002).  

Service connection may be awarded for a current disability 
arising from a disease or injury incurred in or aggravated 
by active service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2009).  Service connection may 
also be awarded for certain disorders which manifest to a 
compensable degree within a statutorily-prescribed period of 
time.  38 U.S.C.A. §§ 1112, 1113 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.307, 3.309 (2009).  

The basic facts are not in dispute.  The Veteran died at 
home in December 2003.  His immediate cause of death was 
listed as coronary artery disease.  Other significant 
conditions contributing to death were congestive heart 
failure, diabetes, nephritis, and hypertension.  At the time 
of his death, he was service-connected for proteinuria, with 
a 10 percent rating effective from March 1971.  

	First, the Board will consider the appellant's main 
assertion that the Veteran's service-connected disability 
(proteinuria) caused coronary artery disease which caused 
his death.  
	
In finding that it did not, the Board places significant 
probative value on a September 2009 VA medical opinion 
undertaken to directly address this issue.  Specifically, 
the reviewing health care provider reviewed the claims file, 
noting the Veteran's service-connected proteinuria.  She 
also noted his causes of death, including coronary artery 
disease, congestive heart failure, diabetes, nephritis, and 
hypertension.  

However, the examiner found that the medical evidence did 
not support a finding that the Veteran's proteinuria was a 
proximate cause or aggravating factor in his death.  The 
examiner noted that the Veteran's creatinine was within 
normal limits in December 2003, the month he died, 
suggesting his proteinuria "did not contribute substantially 
or materially to cause or hasten his death."  Thus, a 
reasonable reading of this opinion is that the Veteran's 
service-connected proteinuria did not cause or materially 
contributed to his death.  

The Board finds this medical review adequate for evaluation 
purposes.  Specifically, the health care provider had the 
claims file for review, including the death certificate, 
outlined the Veteran's past medical history, and rendered a 
medical opinion with a rationale.  There is no evidence that 
the health care provider was unaware of the Veteran's past 
medical history or that she misstated any relevant facts.  
Also of note, there is no contradictory medical evidence of 
record.  Therefore, the Board finds that a service-connected 
disability did not cause his death.

Next, the Board will consider the question of whether the 
causes of the Veteran's death (coronary artery disease, 
congestive heart failure, diabetes mellitus, nephritis, and 
hypertension) were related to his active duty service.  

Service treatment records are negative for any diagnosis of 
or treatment for a cardiovascular disability, diabetes, or 
nephritis.  While he was noted to have hematuria during 
service, other diagnostic tests, including a complete blood 
count and a chest X-ray, were within normal limits.  His 
December 1970 service separation examination was negative 
for abnormalities of the heart, veins, or kidneys.  
Therefore, none of the disorders reported at the time of 
death were noted during service.

The post-service medical record does not suggest the 
Veteran's fatal coronary artery disease or his contributing 
disorders of congestive heart failure, diabetes, nephritis, 
and hypertension, were incurred during service, or within 
one year of service separation.  The Board observes that the 
Veteran died over 30 years after service separation, and the 
causes of his death appear to have originated many years 
after service discharge.  

Specifically, in a December 2003 hospitalization, the 
Veteran reported a history of diabetes since 1990, 
hypertension, and hyperlipidemia.  In a November 2008 work-
up, he indicated a past medical history of diabetes but 
specifically denied coronary artery disease and related that 
he had been treated in the past for hypertension but was not 
receiving treatment at that time.  

In this case, the Board emphasizes the multi-year gap 
between discharge from active duty service and the diagnoses 
for each of these disorders.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of 
medical complaints for condition can be considered as a 
factor in resolving claim); see also Mense v. Derwinski, 1 
Vet. App. 354, 356 (1991) (affirming Board's denial of 
service connection where veteran failed to account for 
lengthy time period between service and initial symptoms of 
disability).  

Given the absence of a diagnosis and treatment for the 
causes of his death for many years after service, the 
evidence does not support a finding that any of these 
disorders are related to active duty based on continuity of 
symptomatology.  

	Moreover, the Board finds that the evidence does not 
otherwise attribute the Veteran's death to service.  To that 
end, the Board notes that no health care professional has 
established a relationship between coronary artery disease, 
congestive heart failure, diabetes mellitus, nephritis, or 
hypertension, and active duty service.  And, except for 
diabetes, the appellant has not asserted such a connection.  
	
With respect to diabetes, in essence, she asserts that the 
Veteran's service in Vietnam caused diabetes which lead to 
heart disease which caused his death.  She maintains that 
service connection for diabetes, a contributing cause of 
death, should be granted on a presumptive basis.  See 
38 U.S.C.A. § 1116 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.309 (2009).  However, according to available service 
personnel and related records (including his DD-214), the 
Veteran's only foreign service was in Europe, not Southeast 
Asia.  As such, service in Vietnam has not been established.  
Therefore, entitlement to diabetes is not warranted on a 
presumptive basis.  

As service-connection for diabetes is not warranted on a 
direct basis (not shown in service, not shown for years 
afterward, and no medial nexus) or on a presumptive basis 
(no service in Vietnam), a claim for cause of death based on 
diabetes must fail.

	The Board has also considered the appellant's lay statements 
regarding a connection between the causes of the Veteran's 
death and active duty service.  The Board acknowledges that 
lay evidence, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  
	
	In rendering a decision on appeal, the Board must analyze 
the credibility and probative value of the evidence, account 
for the evidence which it finds to be persuasive or 
unpersuasive, and provide the reasons for its rejection of 
any material evidence favorable to the claimant. See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert 
v. Derwinski, 1 Vet. App. 49, 57 (1990). 
	
	Competency of evidence differs from weight and credibility. 
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").
	
In this case, the appellant is competent to report her 
observations because this requires only personal knowledge 
as it comes to her through her senses.  Layno, 6 Vet. App. 
at 470.   However, the disorders at issue (heart disease, 
diabetes, and kidney disease) are complex disorders which 
require specialized medical training for a determination as 
to diagnosis and causation and they, therefore, are not 
susceptible of lay opinions on etiology.  Thus, the 
appellant's statements cannot be accepted as competent 
medical evidence.  

In conclusion, the preponderance of the evidence is against 
the claim of service connection for the cause of the 
Veteran's death.  His fatal coronary artery disease was not 
incurred in or aggravated by service; nor were the 
contributing disorders of congestive heart failure, 
diabetes, nephritis, or hypertension.  Additionally, his 
service-connected proteinuria did not cause or contribute 
substantially or materially to result in death.  As such, 
the appeal is denied.  

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).  For the 
reasons to be discussed below, the Board finds that VA has 
satisfied its duties to the appellant under the VCAA.  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

VCAA notice requirements apply to all five elements of a 
service connection claim: (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the appellant 
in the development of her claim, has notified her of the 
information and evidence necessary to substantiate the 
claims, and has fully disclosed VA's duties to assist her.  
Specifically, in March 2004, February 2008, and September 
2009 letters, the appellant was notified of the information 
and evidence needed to substantiate and complete the claim 
on appeal.  Additionally, the February 2008 letter provided 
her with the general criteria for the assignment of an 
effective date and initial rating.  Id.  

The Board notes that, in the present case, initial notice 
was issued prior to the June 2004 adverse determination on 
appeal; thus, no timing issue exists with regard to the 
notice provided the claimant.  See Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In the context of a claim for DIC benefits, § 5103(a) notice 
must include (1) a statement of the conditions, if any, for 
which a Veteran was service connected at the time of his or 
her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service connected.  Hupp v. Nicholson, 21 Vet. App. 342 
(2007).  

The RO provided such specific notice with respect to the 
appellant's claim for service connection for the cause of 
the Veteran's death within a February 2008 notice letter.  
The Board observes that this notice letter did not 
specifically identify the disability, proteinuria, for which 
he had been granted service connection; however, by her 
written statements, the appellant has demonstrated actual 
knowledge of his service connection status, thus curing any 
notice deficiency.  See Dalton v. Nicholson, 21 Vet. App. 
23, 30-31 (2007).  Additionally, readjudication was provided 
in an October 2009 supplemental statement of the case, 
curing any timing deficiency regarding the required VA 
notice.

The Board further finds that VA has complied with the duty 
to assist by aiding the appellant in obtaining evidence.  It 
appears that all known and available records relevant to the 
issues on appeal have been obtained and are associated with 
the Veteran's claims files.  The RO has obtained the service 
treatment records, as well as VA and non-VA medical records.  

The appellant was also afforded a VA medical opinion in 
September 2009.  The Board notes that the VA opinion report 
contains sufficiently specific clinical findings and 
informed discussion of the issue on appeal and is adequate 
for purposes of this appeal.  

Pursuant to the Board's November 2007 remand order, the RO 
attempted to obtain private medical records from the Biloxi 
Regional Medical Center, but according to a June 2008 
response from that facility, such records were destroyed by 
Hurricane Katrina.  The Board is not aware, and the 
appellant has not suggested the existence of, any additional 
pertinent and available evidence not yet received.  

Based on the foregoing, the Board finds that the appellant 
has not been prejudiced by any failure of VA in its duties 
to notify and assist her, and that any such violations could 
be no more than harmless error.  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).  

In any event, the appellant has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of VA's notices or other development.  See Shinseki 
v. Sanders, 129 U.S. 1696 (2009) (reversing prior case law 
imposing a presumption of prejudice on any notice 
deficiency, and clarifying that the burden of showing that 
an error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination).  

Hence, no further notice or assistance is required to 
fulfill VA's duty to assist in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 
1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).


ORDER

Service connection for the cause of the Veteran's death is 
denied.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


